                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS HEALTH                          Case No. 18-cv-07345-JSC
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,
                                                                                             ORDER DENYING MOTION TO
                                                        Plaintiffs,                          CONTINUE PRETRIAL DATES
                                   9
                                                  v.                                         Re: Dkt. Nos. 69-70
                                  10

                                  11     AECOM, A DELAWARE
                                         CORPORATION,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Upon the parties’ stipulation, and to allow them to complete settlement negotiations, the

                                  15   Court continued the pretrial deadlines in this case many times. Most recently, on January 15,

                                  16   2021, the Court extended the fact discovery cut-off to April 26, 2021. (Dkt. No. 66.) On that

                                  17   same date, Defendant moved to continue all pretrial deadlines for 60 days. (Dkt. No. 69.) It

                                  18   insists that the parties had agreed to stay discovery pending their settlement negotiations and that it

                                  19   needs time to take depositions.

                                  20          Defendant has not shown good cause for modifying the Court’s scheduling order. See Fed.

                                  21   R. Civ. P. 16(b). In particular, for the reasons set forth in Plaintiffs’ opposition to the motion to

                                  22   continue, (Dkt. Nos. 73, 74), Defendant has not been diligent. See Johnson v. Mammoth

                                  23   Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). The record does not support any such

                                  24   agreement-to-stay and the Court did not agree to a stay of discovery. Accordingly, the motion to

                                  25   continue is DENIED.

                                  26          Any discovery disputes regarding outstanding written discovery requests must be brought

                                  27   to the Court’s attention by way of a joint discovery dispute letter on or before May 28, 2021.

                                  28          This Order disposes of Docket Nos. 69, 70.
                                   1         IT IS SO ORDERED.

                                   2   Dated: May 7, 2021

                                   3

                                   4
                                                                     JACQUELINE SCOTT CORLEY
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 2
